United States Court of Appeals


                     FOR THE DISTRICT OF COLUMBIA CIRCUIT


             Argued December 11, 1998    Decided March 26, 1999 


                                 No. 97-7195


                               Brad Williams, 

                           Appellee/Cross-Appellant


                                      v.


            First Government Mortgage and Investors Corporation, 

                           Appellant/Cross-Appellee


                         Industry Mortgage Company, 

                           Appellant/Cross-Appellee


                              Consolidated with 

                           Nos. 97-7211 and 97-7243


                Appeals from the United States District Court 

                        for the District of Columbia 

                               (No. 96cv00708) 

                               (No. 96cv01993)




     Nathan I. Finkelstein and Laurie B. Horvitz argued the 
cause and filed the briefs for appellants/cross-appellees.

     Rachel Mariner argued the cause for Brad Williams as 
appellee.  Nina F. Simon argued the cause for Brad 
Williams as cross-appellant.  With them on the briefs was 
Jean Constantine-Davis.

     Before:  Wald, Tatel and Garland, Circuit Judges.

             Opinion for the Court filed by Circuit Judge Tatel.


     Tatel, Circuit Judge:  A 61-year-old disabled, retired paint-
er and handyman, appellee Brad Williams has owned his 
home in Northeast Washington, D.C. , for 28 years.  Williams 
retired in 1987 due to physical disability.

     In 1994, Williams had a $42,000 mortgage from Central 
Money Mortgage Company.  He paid $587 per month.  Be-
cause he owed $1,400 in unpaid property taxes, the D.C. 
government advertised his house for auction in a tax sale.  
Short on cash, Williams went to several lenders, including 
seven banks, seeking a $1,400 loan to pay his taxes.  Because 
his income was too low, most would not give him credit.

     Appellant First Government Mortgage and Investors Cor-
poration offered to help Williams, though not by loaning him 
the $1,400 he needed to make the payment.  Instead, First 
Government offered to refinance his entire mortgage through 
a 30-year loan for $58,300 with a 13.9 percent interest rate 
and $686 monthly payments.  Although the monthly payment 
was $100 more than he had been paying, and although the 
term of the loan was longer than he wanted, Williams reluc-
tantly took the loan, believing he had no other way to avert 
foreclosure.  Most of the loan, $42,913, paid off his existing 
mortgage;  $7,596 covered various fees;  $1,609 covered his 
taxes;  $1,273 went to pay for a two-year life insurance policy;  
the remaining $4,909 eventually went toward his monthly 
payments.

     At the time of the loan settlement, Williams was receiving 
$1,072 a month in disability benefits, $100 of which went to 
health insurance, plus up to $3,000 a year from part-time 


work.  At most he had roughly $1,200 a month in disposable 
income, over half of which went to First Government to cover 
his $686 monthly payments.  This left little more than $500 
each month to buy necessities for himself and his dependents.  
With 11 children and 23 grandchildren, Williams testified, his 
household had at least seven people in it at any given time.  

     Williams kept up with his loan payments for 12 months, but 
his financial circumstances steadily worsened.  He began to 
run out of food by the latter part of each month.  His 
electricity, gas, and water were cut off.  He fell behind on his 
loan payments.  In August 1996, Industry Mortgage Compa-
ny (to whom First Government had assigned the loan) served 
him with a foreclosure notice demanding $63,831.

     Williams filed suit in the United States District Court for 
the District of Columbia, seeking to enjoin the foreclosure, to 
rescind the loan, and to recover damages pursuant to statuto-
ry and common law causes of action.  Among other things, he 
claimed (1) that First Government violated section 28-3904(r) 
of the D.C. Consumer Protection Procedures Act ("CPPA") 
by knowingly taking advantage of his inability to protect his 
interests in the loan transaction or by knowingly making him 
a loan whose payments he could not pay with any reasonable 
probability;  (2) that First Government violated the common 
law doctrine of unconscionability articulated in Williams v. 
Walker-Thomas Furniture Co., 350 F.2d 445 (D.C. Cir. 1965);  
and (3) that First Government violated the federal Truth in 
Lending Act ("TILA") by failing to disclose the life insurance 
premium as a finance charge and by failing to give him timely 
notice of his right to cancel the loan.  First Government 
moved for summary judgment, arguing that the CPPA does 
not apply to home mortgage loans.  The district court denied 
the motion.  See Williams v. Central Money Co., 974
F. Supp. 22, 27 (D.D.C. 1997).

     After a one-day trial, the jury returned an $8,400 verdict in 
favor of Williams on his CPPA claim.  Finding the evidence 
sufficient to sustain the verdict, the district court denied First 
Government's motion for judgment notwithstanding the ver-
dict.  See Williams v. First Gov't Mortgage & Investors 
Corp., 974 F. Supp. 17, 22 (D.D.C. 1997).  After trebling the 



jury's award to $25,200, as authorized by section 
28-3905(k)(1) of the CPPA, the district court denied 
Williams's common law unconscionability and TILA claims.  
See id. at 18-22.  Williams then filed a motion seeking 
$199,340 in attorneys' fees.  The district court awarded him 
the entire amount.  See Williams v. Central Money Co., No. 
96-1993 (D.D.C. Jan. 28, 1998);  Williams v. Central Money 
Co., No. 96-1993 (D.D.C. Oct. 1, 1997).  Both sides appealed.

     First Government's primary claim is that section 28-3904(r) 
of the CPPA does not apply to the transaction in this case.  It 
first argues that the district court should have applied Mary-
land law instead of the D.C. consumer protection statute 
because First Government is not a D.C. corporation, its 
offices are located in Maryland, the meetings with Williams 
took place in Maryland, and the loan payments went to a 
Maryland address.  We review choice-of-law issues de novo.  
See Felch v. Air Florida, 866 F.2d 1521, 1523 (D.C. Cir. 1989).

     Because Williams's CPPA claim against First Government 
is a diversity action, the law of the forum state supplies the 
applicable choice-of-law standard.  See Klaxon Co. v. Stentor 
Elec. Mfg. Co., 313 U.S. 487, 496 (1941).  Under D.C. law, 
courts must "evaluate the governmental policies underlying 
the applicable laws and determine which jurisdiction's policy 
would be more advanced by the application of its law to the 
facts of the case under review."  District of Columbia v. 
Coleman, 667 A.2d 811, 816 (D.C. 1995).  "Where each state 
would have an interest in application of its own law to the 
facts ... the law of the jurisdiction with the stronger interest 
will apply."  Bledsoe v. Crowley, 849 F.2d 639, 641 (D.C. Cir. 
1988).  "If the interests of the two jurisdictions in the applica-
tion of their law are equally weighty, the law of the forum will 
be applied."  Id. at 641 n.1 (citing Kaiser-Georgetown Com-
munity Health Plan v. Stutsman, 491 A.2d 502, 509 & n.10 
(D.C. 1985)).

     Maryland no doubt has an interest in ensuring that lenders 
behave fairly, and the loan transaction in this case did have 
contacts with Maryland.  But the District of Columbia like-
wise has an interest in protecting its citizens from predatory 



loan practices, and the transaction also had significant con-
tacts with the District.  Without deciding which jurisdiction's 
policy interests are stronger, we have no hesitation conclud-
ing that on the facts of this case the District's interests are at 
least as strong as Maryland's--a conclusion that compels the 
application of D.C. law.  See id.  As the district court ex-
plained, "by issuing a loan to a D.C. resident and taking his 
D.C. home as collateral," First Government "availed [itself] 
of, and subjected [itself] to, the consumer protection laws of 
the District of Columbia."  Williams I, 974 F. Supp. at 27.  
"If the CPPA did not apply to cases like this one," said the 
district court, "loan and mortgage companies could ... evade 
D.C. consumer protection laws by locating themselves just 
across the District line from the D.C. citizens they seek as 
customers."  Id.

     Next, First Government offers the novel but meritless 
argument that its compliance with the federal Truth in Lend-
ing Act shields it from CPPA liability.  The two statutes have 
quite different purposes and impose quite different require-
ments.  TILA mandates the disclosure of certain documents 
in lending transactions.  See 15 U.S.C. ss 1631-1649 (1994).  
The CPPA provides substantive protections for borrowers 
against unconscionable loan terms and provisions.  See D.C. 
Code Ann. s 28-3904(r) (1996).  Nothing in TILA or its 
legislative history suggests that Congress intended the Act's 
disclosure regime to provide the maximum protection to 
which borrowers are entitled nationwide;  states remain free 
to impose greater protections for borrowers.  First Govern-
ment has identified no way in which the CPPA would defeat 
TILA's purposes, nor has it suggested how joint applicability 
of the two statutes would subject it to conflicting obligations.  
We thus hold that TILA does not preempt the CPPA and 
that TILA compliance does not immunize lenders like First 
Government against CPPA liability.  See Cippollone v. Lig-
gett Group, Inc., 505 U.S. 504, 516 (1992) (discussing criteria 
for finding preemption);  California Fed. Sav. & Loan Ass'n 
v. Guerra, 479 U.S. 272, 280-81 (1987) (same).

     Finally, as in DeBerry v. First Gov't Mortgage & Investors 
Corp., No. 97-7211 (D.C. Cir. Mar. 26, 1999), also released 


today, First Government argues that section 28-3904(r) of the 
CPPA, which governs "terms or conditions of sales or leases," 
does not apply to home mortgage or refinancing transactions 
like the one at issue here.  D.C. Code Ann. s 28-3904(r).  In 
DeBerry, we noted that the contrary argument--that section 
28-3904(r) does apply to real estate mortgage transactions--
"does not lack persuasive force" in light of the text, structure, 
and legislative history of the CPPA.  DeBerry, No. 97-7211, 
at 11.  Nevertheless, "because the local courts have not ruled 
directly on this issue and because the answer will have 
significant effects on District of Columbia mortgage finance 
practice," we certified the issue to the D.C. Court of Appeals.  
Id.  We therefore decline to decide whether section 28-
3904(r) of the CPPA applies to home mortgage transactions 
and instead await the D.C. Court of Appeals's response to the 
certification of this issue in DeBerry.  In the meantime, we 
shall append to the certification in DeBerry the briefs and 
record in this case.

     Pending resolution of this issue by the D.C. Court of 
Appeals, we hold in abeyance First Government's further 
claims that the record evidence was insufficient to support the 
jury's determination of liability and award of damages under 
the CPPA, and that the $199,340 attorneys' fee award was 
either disproportionate to the amount of damages recovered 
or unreasonable in relation to Williams's success in the litiga-
tion.  Given the possible implications of the D.C. Court of 
Appeals's judgment on the certified issue, as well as our 
desire to avoid deciding this case piecemeal, we also hold in 
abeyance Williams's appeal from the district court's denial of 
his common law unconscionability and TILA claims.

     So ordered.